            Case 1:20-cv-10834-RGS Document 14 Filed 05/26/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


SHAKURA COX, individually and on behalf
of all others similarly situated,

                       Plaintiff,
       v.
                                                     C.A. NO: 1:20-CV-10834-RGS

TRUSTEES OF BOSTON UNIVERSITY,

                       Defendant.


                  STIPULATION EXTENDING THE TIME TO RESPOND

       Subject to the Court’s approval, Plaintiff Shakura Cox and Defendant Trustees of Boston

University, through their respective counsel, hereby stipulate that the time for Defendant to

answer or otherwise respond to the complaint in this matter is extended until July 6, 2020.



Respectfully submitted,
PLAINTIFF                                    DEFENDANT

SHAKURA COX                                  TRUSTEES OF BOSTON UNIVERSITY,
By her attorney,                             By its attorneys,


/s/ Kristie LaSalle                          /s/ Lisa A. Tenerowicz

Kristie LaSalle (BBO# 692891)                Lisa A. Tenerowicz (BBO # 654188)
HAGENS BERMAN SOBOL SHAPIRO LLP              Christine S. Collins (BBO# 639293)
55 Cambridge Parkway, Suite 301              Boston University
Cambridge, MA 02142                          Office of the General Counsel
(617) 482-3700                               125 Bay State Road
kristiel@hbsslaw.com                         Boston, MA 02215
                                             (617) 353-2326
                                             latenero@bu.edu
                                             cscoll@bu.edu
Dated: May 26, 2020



                                                 1
         Case 1:20-cv-10834-RGS Document 14 Filed 05/26/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, Lisa A. Tenerowicz, hereby certify that on May 26, 2020, this document filed through
the ECF system, will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF).


                                            /s/ Lisa A. Tenerowicz
                                            ______________________________
                                            Lisa A. Tenerowicz




                                               2
